Weston J.
delivered the opinion of the Court.
Jane Bowley was a competent witness. Her husband had no interest in the event of the prosecution ; and this point is not pressed by the counsel for, the respondent.
The examination of the complainant before the justice, was made in November. She was then pregnant. She stated that the child was begotten in April. It was impossible to mistake what April was intended. When a month is referred to, it will be understood to be of the current year, unless, from the connexion, it is apparent that another is intended. But in the present case, from the nature of the complaint, no other could possibly be understood.
The terms in which the complainant charged the respondent, in the time of her travail, were sufficiently positive. They clearly conveyed the idea not only that he was the father, but that no other person could be. That this declaration was made in the time of her travail, is well established from the testimony.
The complainant could not be held to answer a question admitting or accusing herself of an offence, which by our law may be criminally prosecuted.

Certiorari denied.